DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s election without traverse of Group I in the reply filed on March 25, 2022 is acknowledged. Claims 1-9 are pending of which claims 3, 6, and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Pending claims 1, 2, 4, 5, 7, and 8 have been examined on the merits.
Applicant’s amendment to the claims filed 3/25/2022 have been received and entered. The amendment recites amending claim 1 to address a formal matter (to recite the abbreviation as  “diphosphate choline (CDP choline)”).
The claimed invention has been examined on the merits and found allowable - as amended within the Examiner's Amendment set forth below.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The amendment is presented to address mere formal matters not affecting the scope of the invention as claimed.
Applicant’s attorney George F. Wallace on March 25, 2022. 

 In the Claims:

Claims 3, 6, and 9 are canceled.
Relevant and Prior Art Made of Record
The relevant and/or prior art made of record and not relied upon is considered pertinent to applicant's disclosure, including the following:
Trademark Electronic Search System (TESS), Wordmark Search Records of “TIANAA” and “ZAZA”, retrieved 3/24/2022, 8 pages.  – The refences is presented as evidence of the state of the art in general around the time of the instantly disclosed invention’s effective filing date.
WZDX News “Tianeptine, sold as 'Tiana,' 'Zaza Red' and 'Tiana Red' classified as Schedule II Controlled Substance”, March 18, 2021 (updated 1/26/2022; online, URL <rocketcitynow.com/article/news/local/adph-tianeptine-schedule-ii-drug-zaza-red/525-0ecdbc1b-365f-4967-8f7d-2a20be9cd7cf>), 3 pages. – The reference is not prior art, however, is considered relative to the state of the art in general as it relates to the availability, regulations, and scheduling designation of tianeptine, which is disclosed but not claimed in the instant application.
Reasons for Allowance:
The following is an examiner’s statement of reasons for allowance: 
The instant invention as claimed is drawn to a method of making a composition comprising a multicomponent combination - of sakae naa (Combretum quadrangulare) and CDP choline, and further optionally with stearate and silicate, in one of a solid or liquid dietary supplement form - which is not taught or reasonably suggested by the prior art.

Conclusion
Claims 1, 2, 4, 5, 7, and 8 are allowed.				
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J KOSAR/Primary Examiner, Art Unit 1655